Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-10 are currently under examination, wherein claims 1 and 8 have been amended in applicant’s amendment filed on August 8, 2022. The non-elected Invention II, Claim 11, has been withdrawn by the applicant in the same amendment. The typos of the rejected claims in the Office action dated June 16, 2022 pointed out by the applicant have been corrected in this Office action.
Status of Previous Rejections
2.	The previous rejection of claim 8 under 35 U.S.C. 112(b) and the previous rejections of claims 1-10 under 35 U.S.C. 103 as stated in the Office action dated June 16, 2022 has been withdrawn in light of applicant’s amendment filed on August 8, 2022. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN (108687463 A).
	With respect to claim 1-11, CN (‘463 A) discloses a flux coated solder comprising a flux comprising by mass 30-70% rosin including for instance up to 15% of a hydrogenated rosin ester (e.g. M-HDR) which would satisfy the hydrogenated rosin methyl ester as claimed and from 30% to 70% or less of a hydrogenated acid-modified rosin (e.g. KE-604) which would satisfy the unesterified rosin as claimed (e.g. 2% M-HDR and 68% KE-604); an activator; and 10-60% of a solvent wherein the content of the rosin ester is up to 0.5 with respect to that of the acid-modified rosin (abstract, claim 6, Table 1, paragraphs [0040], [0041], [0055]-[0057], [0148]-[0150] and [0169]-[0172]). The feature of “is used for an inside of a flux-corded solder or an exterior of a flux coated solder” in claim 1 and the features in claims 9 and 10 are interpreted as intended uses of the flux and give no patentable weight to the claims. See MPEP 2111.02 II. The ranges of the contents of the rosin ester, acid-modified rosin and solvent disclosed or suggested by CN (‘463 A) overlap the claimed ranges respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of CN (‘463 A) with an expectation of success because CN (‘463 A) discloses or suggests the same utility over the entire disclosed ranges. The solid state, softening point and the viscosity of the flux and the liquid state of the rosin ester as claimed would be expected with the flux and rosin ester of CN (‘463 A) respectively because of the similarities of the flux compositions as discussed above.
Response to Arguments
4.	The applicant’s arguments filed on August 8, 2022 have been fully considered but they are not persuasive.	
The applicant argues that CN (‘463 A) does not disclose the amount ratio of hydrogenated rosin ester to hydrogenated acid-modified rosin as claimed in claim 5 and the amount of hydrogenated acid-modified rosin as claimed in claim 1 as amended. In response, see the rejection of the claimed features above. CN (‘463 A) clearly discloses in Table 1, paragraphs [0148]-[0150] and [0169]-[0172] that the ratio of KE-604 to M-HDR is 0.25, at least suggesting the ratio and the amount as claimed as discussed above. Furthermore, it is noted that the range of the M-HDR of up to 15% suggested by CN (‘463 A) would obviously include very low contents of M-HDR (e.g. 0.5% or 1%).
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


8/16/2022